       Case 1:19-cv-01301-WMR Document 38 Filed 04/09/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

BELCALIS MARLENIS ALMÁNZAR,

                              Plaintiff,
           v.                                       Case No. 1-19-cv-01301-WMR

LATASHA TRANSRINA KEBE a/k/a
LATASHA TRANSRINA HOWARD and
STARMARIE EBONY JONES,

                             Defendants.


    JOINT MOTION FOR EXTENSION OF DISCOVERY DEADLINES
      Plaintiff Belcalis Marlenis Almánzar (“Plaintiff”) and Defendant Latasha

Transrina Kebe (“Kebe”) respectfully submit this Joint Motion for Extension of

Discovery Deadlines in this matter, and provide as follows:

      1.        On August 26, 2019, the parties filed their Joint Preliminary Report

                and Discovery Plan (the “Discovery Plan”) in this action. (ECF No.

                17.) Although the Court has not entered the Discovery Plan as an

                order, the parties have been operating pursuant to the Discovery

                Plan’s directives and deadlines.

      2.        Plaintiff propounded written demands on October 4, 2019, and Kebe

                served written responses in November of 2019 and certain responsive
 Case 1:19-cv-01301-WMR Document 38 Filed 04/09/20 Page 2 of 5




     documents in December of 2019. Kebe propounded written demands

     on February 9, 2020.

3.   The recent pandemic has disrupted the lives and day-to-day operations

     of the parties and their attorneys, each of whom are located in States

     and/or Counties that have been seriously affected by the pandemic,

     including by quarantine directives and shelter in place mandates. The

     extensions requested below are intended to enable the parties to

     complete their discovery obligations in light of these significant

     disruptions.

4.   As a result, the parties have agreed to extend Plaintiff’s time to

     respond to Kebe’s written discovery requests up to, and including,

     June 8, 2020. The parties are still working through issues related to

     document discovery and have held off finalizing the timing and

     location of depositions until those issues are resolved. In addition, the

     third-party discovery that the parties anticipated pursuing will be

     delayed and more difficult in light of the COVID-19 pandemic.

5.   The current deadline under the Discovery Plan to complete discovery

     and file motions to compel is April 27, 2020. In light of the

     foregoing, the parties request that the deadline for all parties to

                                   2
       Case 1:19-cv-01301-WMR Document 38 Filed 04/09/20 Page 3 of 5




            complete discovery and file discovery motions, including but not

            limited to motions to compel, be extended to August 27, 2020.

      6.    The current deadline to file motions for summary judgment is May 26,

            2020. The parties request that the deadline for the parties to file

            motions for summary judgment be extended to September 28, 2020.


Dated: April 8, 2020                  Respectfully submitted,


                                      /s/Sarah M. Matz
                                      Sarah M. Matz (admitted pro hac vice)
                                      Gary P. Adelman (admitted pro hac vice)
                                      ADELMAN MATZ P.C.
                                      1173A Second Avenue, Suite 153
                                      New York, New York 10065
                                      Telephone: (646) 650-2207
                                      E-mail: sarah@adelmanmatz.com
                                      E-mail: g@adelmanmatz.com

                                      Lisa F. Moore (Bar No. 419633)
                                      W. Andrew Pequignot (Bar No. 424546)
                                      MOORE PEQUIGNOT LLC
                                      887 West Marietta Street, Suite M-102
                                      Atlanta, Georgia 30318
                                      Telephone: (404) 748-9596
                                      E-mail: lisa@themoorefirm.com
                                      E-mail: andrew@themoorefirm.com

                                      Attorneys for Plaintiff


                                      /s/Olga Izmaylova
                                      Olga Izmaylova
                                         3
Case 1:19-cv-01301-WMR Document 38 Filed 04/09/20 Page 4 of 5




                           Sadeer Sabbak
                           SABBAK & IZMAYLOVA,
                           1875 Old Alabama Road, Suite 760
                           Roswell, Georgia 30076
                           (404) 793-7773

                           Attorneys for Kebe




                             4
        Case 1:19-cv-01301-WMR Document 38 Filed 04/09/20 Page 5 of 5




                         CERTIFICATION AS TO FONT

      In accordance with Local Rule 7.1(D), the undersigned certifies that the

foregoing document was prepared with Times New Roman 14, a font and point

selection approved by the Court in Local Rule 5.1(C).

DATED:       April 9, 2020

                                         /s/Sarah M. Matz
                                         Sarah M. Matz (admitted pro hac vice)


                           CERTIFICATE OF SERVICE

      I hereby certify that on April 9, 2020, I electronically filed the foregoing

JOINT MOTION FOR EXTENSION OF DISCOVERY DEADLINES with the

Clerk of the Court using the CM/ECF system, which will automatically send email

notification of such filing to all of the attorneys of record.




                                         /s/Sarah M. Matz
                                         Sarah M. Matz (admitted pro hac vice)
